 


 HR 5889 ENR: To designate the facility of the United States Postal Service located at 1 Chalan Kanoa VLG in Saipan, Northern Mariana Islands, as the “Segundo T. Sablan and CNMI Fallen Military Heroes Post Office Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 5889 
 
AN ACT 
To designate the facility of the United States Postal Service located at 1 Chalan Kanoa VLG in Saipan, Northern Mariana Islands, as the Segundo T. Sablan and CNMI Fallen Military Heroes Post Office Building. 
 
 
1.Segundo T. Sablan and CNMI Fallen Military Heroes Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 1 Chalan Kanoa VLG in Saipan, Northern Mariana Islands, shall be known and designated as the Segundo T. Sablan and CNMI Fallen Military Heroes Post Office Building.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Segundo T. Sablan and CNMI Fallen Military Heroes Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
